Order affirmed, with ten dollars costs and disbursements. We think that the judgment as entered on March 25,1914, was sufficient compliance with section 1010 of the Code of Civil Procedure. (Garrett v. Wood, 57 App. Div. 242.) It is clear enough that the Special Term that tried the case intended to nonsuit the plaintiff from the court’s reference to section 1021 of the said Code in its memorandum of October 28, 1914. An application to amend the judgment so that such disposition should affirmatively appear might well be made. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.